DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/25/2021.
Claim(s) 1-10 is/are currently presenting for examination.
Claim(s) 1 and 10 is/are independent claim(s).
Claim(s) 1, 3, 6-8, and 10 is/are rejected.
Claim(s) 2, 4-5, and 9 is/are objected to.
This action has been made NON-FINAL.

Claim Objections
Claims 1 objected to because of the following informalities: the phrase “a tool device configured provide” should be changed to “a tool device configured to provide”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US_20220217051_A1_Zhang.
Regarding claim 1, Zhang discloses a system for enabling Time-Sensitive Networking (TSN)-stream configuration of a TSN network (Zhang figures 1-3, 13, and paragraph 73, control device 101), the system comprising: a gathering device configured to gather resource utilization information from TSN switches of the TSN-stream configuration as gathered resource utilization information (Zhang figure 2 step 202, figure 3 step 330, and paragraph 73, “…The forwarding devices 104 and 105 may be network devices that have a data stream forwarding function, such as switches or routers…”, and paragraph 126, “The feature information of the forwarding device includes a forwarding device transmission latency on the forwarding path and a link transmission latency on the forwarding path”, wherein the feature information of the forwarding device is corresponding to the claimed “resource utilization information”. Figure 14, the control device includes an obtaining unit 1401, which is corresponding to the claimed “gathering device”); and a tool device configured provide a TSN stream path calculation based on the gathered resource utilization information and allocate stream paths and establish channel multiplexing in the TSN network based on the gathered resource utilization information (Zhang figure 2 step 230, figure 3 steps 350-360, and paragraphs 26, 75, 130-136, and 159-161 ,the control device determines the required bandwidth for the data stream A based on the received feature information of the data stream A and the received feature information of the forwarding device,  and delivers, to the forwarding device, the required bandwidth for transmitting the data stream A, and the forwarding device configures a bandwidth resource for the data stream based on the required bandwidth; therefore a forwarding path in the TSN network for the data stream A is established accordingly. Figure 14, the control device includes a processing unit 1402, which is corresponding to the claimed “tool device”).

Regarding claim 6, Zhang discloses the system of claim 1, wherein the system is configured to operate in an offline manner (Zhang figure 1, control device 101 operates in offline manner).

Regarding claim 7, Zhang discloses the system of claim 1, wherein the system is integrated as a distributed network component with multiple entities of the TSN-network (Zhang paragraph 71, “…Alternatively, the control device 101 and another network device may be integrated on a same network device. For example, the control device 101 and the sending device 102 are integrated on a same network device. Alternatively, a function of the control device 101 may be split into a plurality of sub-functional units, and the plurality of sub-functional units may be distributed on the network devices 102 to 105…”).

Regarding claim 8, Zhang discloses the system of claim 1, wherein the system is integrated as a centralized network component in terms of one entity of the TSN-network (Zhang paragraph 71, “…the control device 101 may be an independent network device, that is, physically independent of the network devices 102 to 105 in the network 100, and centrally manages one or more of the network devices 102 to 105…”).

Regarding claim 10, Zhang discloses the limitations as set forth in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_20220217051_A1_Zhang in view of US_20180278541_A1_Wu.

Regarding claim 3, Zhang discloses the system of claim 1, but does not explicitly disclose wherein the gathering device is configured to use a load discovery mode.
Wu discloses wherein the gathering device is configured to use a load discovery mode (Wu paragraph 91, “The SDN controller performs resource load monitoring or traffic load monitoring…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wu’s a controller performing resource load monitoring or traffic load monitoring in Zhang’s system to collect load information on the network nodes. This method for improving the system of Zhang was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Zhang and Wu to obtain the invention as specified in claim 3.


Allowable Subject Matter
Claims 2, 4-5, and 9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEIBIN HUANG/Examiner, Art Unit 2471